Exhibit 10.51

  

AMENDMENT NO. 1

TO

CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of April 12, 2013, by Epazz, Inc., an Illinois corporation (the
“Maker”); and ASHER ENTERPRISES, INC., a Delaware corporation, or its assigns
("Holder") to amend the Convertible Promissory Note dated December 12, 2012
between those parties (the "Note").

 

The Maker and the Holder desire to amend the Note and further agree as follows:

 

1. Capitalized Terms. Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have meanings ascribed to them in the
Note and those definitions are incorporated by reference into this Note.

 

2. Section 1.2(a) of the Note shall be deleted and the following shall be
substituted therefore:

 

Calculation of Conversion Price. The Conversion Price shall be the greater of:
(i) the Variable Conversion Price (as defined herein) and (ii) the Fixed
Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The "Variable Conversion Price"
shall mean 41% multiplied by the Market Price (as defined herein)(representing a
discount rate of 59%). “Market Price” means the average of the lowest three (3)
Trading Prices (as defined below) for the Common Stock during the ninety (90)
Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date. “Trading Price” means, for any security as of any date, the
closing bid price on the Over-the-Counter Bulletin Board, or applicable trading
market (the “OTCBB”) as reported by a reliable reporting service (“Reporting
Service”) mutually acceptable to Borrower and Holder and hereafter designated by
Holders of a majority in interest of the Notes and the Borrower or, if the OTCBB
is not the principal trading market for such security, the closing bid price of
such security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing bid price of such security is
available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets” by
the National Quotation Bureau, Inc. If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as mutually determined by the Borrower and the
holders of a majority in interest of the Notes being converted for which the
calculation of the Trading Price is required in order to determine the
Conversion Price of such Notes. “Trading Day” shall mean any day on which the
Common Stock is traded for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. “Fixed Conversion Price” shall mean $0.00009.

 



1

 

 

3. Section 1.6(d) of the Note shall be deleted and the following heading and
language shall be substituted therefore:

 

Adjustment Due to Dilutive Issuance. [INTENTIONALLY DELETED].

 

4. Section 1.6(e) of the Note shall be deleted and the following heading and
language shall be substituted therefore:

 

Purchase Rights. [INTENTIONALLY DELETED].

 

5. The last sentence of Section 1.7 of the Note shall be deleted and replaced
with the following:

 

Once the Maximum Share Amount has been issued, if the Borrower fails to
eliminate any prohibitions under applicable law or the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Borrower or any of its securities on the
Borrower’s ability to issue shares of Common Stock in excess of the Maximum
Share Amount, in lieu of any further right to convert this Note, the liquidated
damages that will be due is the amount of unconverted principal and Default
Interest accrued through the date of conversion.

 

6. Section 3.8 of the Note shall be deleted and the following heading and
language shall be substituted therefore:

 

The Borrower shall fail to maintain the listing of the Common Stock on at least
one of the OTCBB or an equivalent replacement exchange, the OTCQB tier
maintained by OTC Markets Group, Inc. (“OTCQB”), the Nasdaq National Market, the
Nasdaq SmallCap Market, the New York Stock Exchange, or the American Stock
Exchange, or the Common Stock of the Borrower shall fail to be traded on the
Pink Sheets.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all the
parties reflected hereon as the signatories.

 

8. Third Parties. Except as specifically set forth or referred to herein,
nothing herein express of implied is intended or shall be construed to confer
upon or give to any person other than the parties hereto and their permitted
successors or assigns, any claims, rights, remedies under or by reason of this
Amendment.

 

9. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State and the federal laws of the United States
of America, without regard to the conflict of laws rules thereof.

 

10. Integration. Except as specifically set forth by this Amendment No. 1, the
rest and remainder of the terms and conditions of the Note shall remain in full
force and effect without change or modification with the same force and effect
as if more fully set forth hereat.

 



2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

Epazz, Inc.

 

 

By: _______________________________

Shaun Passley

Chief Executive Officer

 

 

 

 

ASHER ENTERPRISES, INC.

 

 

By:_________________________________

Name: Curt Kramer

Title: President

1 Linden Pl., Suite 207

Great Neck, NY. 11021

 



3

 